Citation Nr: 0728239	
Decision Date: 09/08/07    Archive Date: 09/25/07

DOCKET NO.  03-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD
 
 T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran did not appear for his scheduled 
hearing before the Board and his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of post-traumatic stress 
disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007) 38 C.F.R. §§ 3.303, 3.304 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2002 and March 2006.  The veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease or event in service, causing injury 
or disease, or an injury, or a disease was made worse during 
service; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  



As for content of the VCAA notice, the documents notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence.  And the claim was readjudicated after the content-
complying VCAA notice as evidenced by the statement of the 
case and the supplemental statement of the case, dated in May 
2003 and in October 2005, respectively.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claim, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The service medical and personnel 
records are associated with the claims file.  VA records and 
non-VA records have been obtained.  A search for records 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR) was conducted.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on the claim.  In the absence of 
evidence of an injury or event in service related to post-
traumatic stress disorder, development for a VA medical 
examination and opinion is not warranted. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records show that the veteran reported to 
the USS LENAWEE (APA-195) on January 8, 1965, and departed on 
April 8, 1966.  His primary duty was a seaman.  While serving 
on board the USS LENAWEE he participated in amphibious 
landing operations in the Republic of Vietnam on April 10 and 
11, 1965, (Da Nang), on April 15-19, 1965, (Hue River), and 
on May 7-12, 1965, (Chu Lai). 

The service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of post-traumatic stress disorder. 

After service, VA records disclose that in February 1999 the 
veteran complained of flashbacks, depression, and nightmares 
after he returned from Vietnam in 1966.  The diagnosis was 
post-traumatic stress disorder.  

In August 1999, V.P.V., M.F.T. (Marriage and Family 
Therapist) stated that the veteran went to Vietnam, where he 
experienced, witnessed, or confronted with events that 
involved death and serious injury to himself and others, 
causing intense fear, helplessness, and horror, and that the 
veteran met the diagnosis of post-traumatic stress disorder.  

In May 2001, the JSRRC provided copies of the command 
histories and ship's history of the U.S.S. LENAWEE from 1965 
to 1966, which did not support the in-service stressors 
claimed by the veteran.  



Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress to be awarded.  
In addition to the diagnosis, there must be credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The evidence necessary to establish the occurrence of any 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted 


as conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran's in-stressors consist of both combat and 
noncombat stressors.  For combat stressors, the veteran 
alleges that he came under enemy fire during the amphibious 
landing at Chu Lai and that he witnessed the deaths, 
including body parts, and wounding of Marines and others 
during the amphibious landings. 

The service records do not include a combat citation or other 
evidence that the veteran engaged in combat and as there is 
no evidence from any other source that the veteran actually 
engaged in combat.  The ship's history fails to support the 
allegation that the amphibious landings were opposed by enemy 
forces.  For this reason the Board finds the veteran not 
credible as to the alleged combat stressors, and concludes 
that the veteran was not involved in combat with the enemy 
and his statements alone are insufficient to establish the 
occurrence of any in-service combat stressor.  

For the noncombat stressors, the veteran alleges that he 
transported body bags and that he witnessed the accidental 
death of crewman aboard ship.  He also alleges as a stressor 
the death of his cousin, who was killed in Vietnam, at a time 
when the veteran was not in Vietnam.

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged noncombat stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

As for the noncombat stressors there is no credible 
supporting evidence that the in-service stressors actually 
occurred and the evidence of the actual occurrence of the 
noncombat in-service stressors cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).

As for the military record of another serviceman, who was 
killed in action in Vietnam, it is not shown that the 
individual was a member of the veteran's family as alleged 
and it is not shown that the diagnosis of post-traumatic 
stress disorder was based on the death of a family member. 

Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service stressor, and since there is no 
credible evidence that any alleged in-service combat or 
noncombat stressor occurred, the Board rejects the current 
diagnosis of post-traumatic stress disorder related to 
service.  Without credible supporting evidence of any alleged 
in-service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


